19-13895-jlg      Doc 345     Filed 01/12/21 Entered 01/12/21 07:56:27              Main Document
                                           Pg 1 of 3

                        EMMET, MARVIN & MARTIN, LLP
                                    COUNSELLORS AT LAW
                                         120 Broadway                                                  Thomas A. Pitta
                                   New York, New York 10271                                                    Partner
                                        212-238-3000                                                Tel: 212-238-3148
                                                                            Fax: 212-238-3100 •Fax (alt.) 212-608-0544
                                    www.emmetmarvin.com                                     tpitta@emmetmarvin.com


   January 12, 2021

   Via ECF
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

            RE:     In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

           This firm represents TPR Investment Associates, Inc. (“TPR”) in the above
   Chapter 7 case. By this letter, we respectfully request the Court schedule a hearing with
   respect to the Motion for Order Confirming that Automatic Stay Does Not Limit Ability of
   New York State Court to Exonerate Undertaking for TRO (Doc. 322, the “Automatic Stay
   Motion”).1

           On July 30, 2020, Movant moved this Court for an order confirming that the
   automatic stay of 11 U.S.C. § 362(a) does not limit the ability of the New York County
   Supreme Court to exonerate the Undertaking for Temporary Restraining Order filed by the
   debtor, Orly Genger, in Genger v. Genger, Index No. 109749/2009. To date, neither the
   Trustee nor any other party has filed an Objection to the Automatic Stay Motion.

          On May 4, 2020, Movant and Arie Genger executed a Settlement Agreement
   whereby, inter alia, in exchange for certain payments (the “Settlement Payments”),
   Movant agreed to release its claims against two state court undertakings made by Arie
   Genger or entities under his control--a $150,000 undertaking (the “$150,000
   Undertaking”) and a $500,000 undertaking (the “$500,000 Undertaking”)--both in cases
   in which the debtor, Orly Genger, was a party (although she did not post either bond). (A
   true and correct copy of the confidential Settlement Agreement was filed under seal as
   Exhibit E to the Motion.)

         As explained more fully in the Motion, there is no manner in which the New York
   County Supreme Court’s exoneration of the $150,000 Undertaking could violate the
   automatic stay, as its only consequence would be to release $150,000 in collateral that

   1
       Capitalized terms not otherwise defined herein shall retain the meanings ascribed thereto
            in the Automatic Stay Motion.


                              NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 345     Filed 01/12/21 Entered 01/12/21 07:56:27             Main Document
                                         Pg 2 of 3
   EMMET, MARVIN & MARTIN,    LLP



   Honorable James J. Garrity, Jr.
   January 12, 2021
   Page 2

   belongs either (a) to the bankruptcy estate (something to which there is no evidence of
   which we are aware), or (b) to the Arie Genger-controlled entity which deposited the funds.
   To be clear, Movant makes no claim to the $150,000 in collateral. Thus, exoneration of
   the Undertaking would either enrich the estate, or leave it exactly as it was beforehand, and
   in either event would also reduce Movant’s claim against the estate by $150,000, thereby
   increasing recovery for the remaining creditors. In no event would exoneration of the
   Undertaking reduce any estate asset.

           Nevertheless, on May 18, 2020, the Chapter 7 Trustee, Deborah J. Piazza (the
   “Trustee”), through her counsel, Rocco Cavaliere, wrote to the New York County
   Supreme Court that “[t]he Trustee is currently evaluating this request to determine whether
   this request is a violation of the automatic stay,” and asked the Court to not exonerate the
   $150,000 Undertaking “until such time as the Trustee has had an opportunity to investigate
   this request further and seek guidance from Bankruptcy Judge Garrity, to the extent
   necessary.”

           More than seven months later, the Trustee still has not disclosed the results of her
   “investigation,” nor sought any sort of “guidance” from this Court. To the contrary, as
   recently as December 9, 2020, when we asked Trustee’s counsel for the results of that
   investigation, counsel replied that the issue is “substantive and I would need to go back to
   the documents and speak to the Trustee and [it] will take more time.”

           Unfortunately, for Movant, time has run out. In late December, we received from
   counsel to Arie Genger a demand that Movant seek exoneration of the $500,000
   Undertaking. Arie Genger’s demand is consistent with the terms of the Settlement
   Agreement. However, as noted above, the Trustee has taken the position that Movant’s
   prior request for exoneration of the $150,000 Undertaking somehow violates the automatic
   stay. Thus, the Trustee has placed Movant in the position that, unless this Court provides
   prompt guidance, Movant will be at risk of either (a) violating the automatic stay or
   (b) violating its Settlement Agreement.

          In addition, as Your Honor may recall, at a hearing last year, counsel to the Trustee
   urged the Court not to hear the Automatic Stay Motion right away because it would not
   impact the Settlement Payments until year-end. That deadline is now upon us, and indeed,
   the Trustee’s interference with the Settlement Agreement is preventing the final Settlement
   Payment from being made, causing additional harm to Movant. As a result, Movant hereby
   requests that the Court promptly schedule a hearing with respect to the Automatic Stay
   Motion.
19-13895-jlg    Doc 345     Filed 01/12/21 Entered 01/12/21 07:56:27     Main Document
                                         Pg 3 of 3
   EMMET, MARVIN & MARTIN,   LLP



   Honorable James J. Garrity, Jr.
   January 12, 2021
   Page 3



          We thank the Court for its consideration.

                                               Respectfully submitted,

                                               /s/ Thomas A. Pitta
                                               Thomas A. Pitta
                                               Emmet, Marvin & Martin, LLP
                                               120 Broadway, 32nd Floor
                                               New York, New York 10271
                                               Attorneys for Sagi Genger

   cc:    All Counsel of Record (via ECF)
